Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 11, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  142158 & (18)                                                                                                        Justices




  STEPHEN E. FOXALL,
            Plaintiff-Appellee,
                                                                     SC: 142158
  v                                                                  CoA: 296163
                                                                     WCAC: 09-0048
  F. L. HOLLINGSWORTH & COMPANY,
  INC., and ACCIDENT FUND INSURANCE
  COMPANY OF AMERICA,
              Defendants-Appellants.
  __________________________________


         On order of the Chief Justice, the motion by defendants-appellant to withdraw
  their application for leave to appeal is considered and the application is dismissed with
  prejudice and without costs.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 11, 2011                   _________________________________________
                                                                                Clerk